          Case 4:21-cv-00016-JM Document 4 Filed 01/15/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

DAVID ROBERT WEST                                                              PLAINTIFF
ADC #165254

V.                              CASE NO. 4:21-cv-00016 JM

ASHLEY P. SULLIVAN, Parole                                                  DEFENDANTS
Officer, et al.

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 15th day of January, 2021.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
